Citation Nr: 1126534	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2006 and July 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In February 2009, the Board remanded the issues on appeal for due process compliance.  Also, in July 2010, the Board remanded the Veteran's appeal to accord him the opportunity to testify before a Veterans Law Judge (VLJ), as he (the Veteran) had requested.  Pursuant to the Veteran's request, and in October 2010, the Veteran testified at a hearing conducted before the undersigned VLJ at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In February 2009, the Board observed that the Veteran had raised the issue of entitlement to a compensable rating for service-connected tinea cruris and that the RO had not yet adjudicated this issue.  In addition, the Board acknowledged the Veteran's contentions that he has suprapubic hidradenitis suppurativa associated with his service-connected tinea cruris.  The Board also determined that this matter was inextricably intertwined with the Veteran's claims for a 10 percent rating due to multiple noncompensable disabilities and for a TDIU.  

By an April 2010 rating action, the RO granted service connection for hydradenitis suppurativa and evaluated this disability as noncompensably disabling, effective from April 12, 2004.  Importantly, however, no action was taken on the Veteran's increased rating claim.  Thus, action on the Veteran's claims of entitlement to a 10 percent rating due to multiple noncompensable disabilities and entitlement to TDIU must continued to be deferred until a decision is rendered on this increased rating issue. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  In the present appeal, because the AMC failed to comply with the Board's remand instructions, the case must be remanded so that the intertwined issue of entitlement to a compensable rating for tinea cruris may be adjudicated prior to a final adjudication of the two issues on appeal.  

Furthermore, and with regard to the Veteran's claim of entitlement to a 10 percent rating based on multiple noncompensable disabilities, the Veteran has not received notice pursuant to the VCAA as it pertains to this issue.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board must remand this claim to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).

Finally, the Board notes that the disability ratings assigned to the Veteran's rhabdomyolosis of the cervical spine, lumbar spine, arms, shoulders, thighs and calves were reduced to noncompensable (zero percent) in an August 2005 rating action based VA examinations which stated that there was "no clinical evidence of rhabdomyolosis."  See the April 2005 and October 2004 VA examination reports.  During the October 2010 hearing, however, the Veteran appeared to argue that his rhabdomyolosis was active and causing him muscle pain.  See the hearing transcript, page 10.  The Veteran also stated that his service-connected tinea cruris and hydradentitis suppurativa are creating ongoing difficulties and impair his employability.  Id at 9-10.  Accordingly, the Board finds that on remand the Veteran should be accorded a medical examination to determine the severity of the Veteran's service-connected disabilities and the impact they may be having on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a 10 percent rating based on multiple noncompensable disabilities in accordance with applicable legal precedent, including 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) & 38 C.F.R. § 3.159 (2010).  

2.  Then, arrange for the Veteran to be provided with VA examination to determine the effect that his service-connected disabilities may have on his employability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.

The examiner is asked to provide an opinion, with supporting rationale, as to the effect of the service-connected tinea cruris; hydradentitis suppurativa; and rhabdomyolosis of the cervical spine, lumbar spine, arms, shoulders, thighs and calves on the Veteran's employability.  In other words, the examiner should opine as to whether these service-connected disabilities render the Veteran unable to secure gainful employment, regardless of his age.  

3.  After conducting any development deemed necessary, adjudicate the claim of entitlement to a compensable rating for tinea cruris.  The Veteran should then be given the opportunity to submit a timely notice of disagreement (NOD).  If and only if the Veteran files a timely NOD, the RO/AMC should issue a statement of the case (SOC).  If and only if the Veteran timely perfects a timely appeal shall the issue of entitlement to an increased rating for tinea cruris be returned to the Board for appellate review.

4.  Following completion of the above, and once the adjudication for the increased rating for tinea cruris, is completed, the RO should readjudicate the claims for a 10 percent disability rating for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324 and for a TDIU.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


